The defendant’s petition for certification for appeal from the Appellate Court, 50 Conn. App. 175 (AC 16933), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that there was a sufficient evidentiary basis for the trial court’s instruction on flight or consciousness of guilt?
“2. If the answer to the first question is no, was the error harmful?”
*929The Supreme Court docket number is SC 16027.
Tara L. Knight, in support of the petition.
Richard F. Jacobson, assistant state’s attorney, in opposition.
Decided October 22, 1998